Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.

3.	Currently amended claims 1, 6, (2/2/2022), and previously presented claims 2-5, 7-16, 35, 38, 42-48, 50, 52-53, and 55-56, are pending and under consideration by the Examiner.
	Claims 17-34, 36-37, 39-41, 49, 51, and 54 have been canceled.

Information Disclosure Statement
4. 	The information disclosure statement (IDS) submitted on 2/2/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

5.	Claims 1-16, 35, 38, 42-48, 50, 52-53, and 55-56, are allowable.

6.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a composition comprising:
(i) an immunostimulatory fusion molecule comprising:
(a) an immunostimulatory cytokine molecule selected from the group consisting of IL-12, IL-15, IL-2, IL-6, IL-7, IL-18, IL-21, IL-23, and IL-27; and 
(b) a targeting moiety comprising an antigen-binding fragment of an antibody having an affinity to a cell surface antigen expressed by or displayed on the surface of a T cell,
wherein the immunostimulatory cytokine molecule is operably linked to the antigen- binding fragment; and
(ii) a population of T cells expressing or displaying the cell surface antigen,
wherein the immunostimulatory fusion molecule is bound to the surface of a T cell in the population of T cells through interaction with the cell surface antigen.
The composition as recited in the claims is free of the prior art by virtue of its components. Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the composition is useful in the treatment of disorders such as cancers, infections, and autoimmune diseases.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646